EXHIBIT 10.1

EMPLOYMENT AND NON-COMPETITION AGREEMENT

(Mark A. Sarvary)

THIS EMPLOYMENT AND NON-COMPETITION AGREEMENT (the “Agreement”) is executed as
of this 30th day of June, 2008 (the “Effective Date”), by and between
Tempur-Pedic International Inc., a Delaware corporation (the “Company”), and
Mark A. Sarvary, an individual (“Employee”).

In consideration of the mutual agreements and covenants contained herein, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged by the Company and Employee, it is hereby agreed as
follows:

ARTICLE I

EMPLOYMENT

1.1 Term of Employment. As of the Effective Date, the Company agrees to employ
Employee as an employee of the Company and as the Chief Executive Officer and
President of the Company as further set forth in Section 1.2, and Employee
accepts employment by the Company, for the period commencing on the Effective
Date and ending on June 30, 2009 (the “Initial Term”), subject to earlier
termination as set forth in Article III below. Unless earlier terminated in
accordance with Article III, following the expiration of the Initial Term, this
Agreement shall be automatically renewed for successive one-year periods
(collectively, the “Renewal Terms”; individually, a “Renewal Term”) unless, at
least ninety (90) days prior to the expiration of the Initial Term or the then
current Renewal Term, either party provides the other party with a written
notice of intention not to renew, in which case the Employee’s employment with
the Company, and the Company’s obligations hereunder, shall terminate as of the
end of the Initial Term or said Renewal Term, as applicable. Except as otherwise
expressly provided herein, the terms and conditions of this Agreement during any
Renewal Term shall be the same as the terms in effect immediately prior to such
renewal, subject to any such changes or modifications as mutually may be agreed
between the parties as evidenced in a written instrument signed by both the
Company and Employee.

1.2 Position and Duties.

(a) From the Effective Date through August 3, 2008 (the “Transition Period”),
Employee shall be employed as an employee of the Company. In his capacity as an
employee, Employee shall be subject to the authority of, and shall report to,
the Company’s Board of Directors. During the Transition Period, Employee shall
be engaged in transition activities with respect to the assumption of the Chief
Executive Officer and President position.

(b) Effective August 4, 2008, Employee shall be employed in the position of
Chief Executive Officer and President. In such capacity, Employee shall be
subject to the authority of, and shall report to, the Company’s Board of
Directors. Employee shall devote Employee’s entire business time, loyalty,
attention and energies exclusively to the business interests of the Company
while employed by the Company, and shall perform his duties and responsibilities
diligently and to the best of his ability.



--------------------------------------------------------------------------------

ARTICLE II

COMPENSATION AND OTHER BENEFITS

2.1 Base Salary. The Company shall pay Employee an annual salary of $750,000
(“Base Salary”), payable in accordance with the normal payroll practices of the
Company. The Employee’s Base Salary will be reviewed and be subject to
adjustment by the Board of Directors or its Compensation Committee at their
discretion each fiscal year on or about July 1 or earlier in the fiscal year in
accordance with the Company’s annual review policy, commencing with the fiscal
year 2009.

2.2 Performance Bonus. Employee will be eligible to earn an annual
performance-based bonus based on a formula approved by the Company’s Board of
Directors or its Compensation Committee and incorporated herein by this
reference for the pro-rata portion of 2008 during which the Employee is employed
by the Company and each subsequent full or pro-rata portion of the fiscal year
during which Employee is employed by the Company (a “Bonus Year”), the terms and
conditions of which as well as Employee's entitlement thereto shall be
determined annually in the sole discretion of the Company's Board of Directors
or its Compensation Committee (the “Performance Bonus”). The amount of the
Performance Bonus will vary based on the pro-rata portion or full portion of the
applicable Bonus Year during which the Employee is employed by the Company and
the achievement of individual or Company performance criteria in the formula
established by the Company’s Board of Directors or Compensation Committee, but
the formula will be set to target a Performance Bonus equal to 100% of Base
Salary as of December 31st of the Bonus Year (the “Target Bonus”) if the
performance criteria in the formula are met, and the actual bonus awarded based
on the performance criteria may be more or less than the target amount of 100%.
Any Performance Bonus due with respect to a Bonus Year will be paid on or before
March 15 of the following calendar year.

2.3 Hiring Bonus. As additional consideration for Employee’s agreement to accept
employment with the Company, the Company will pay to Employee a one-time bonus
of two hundred thousand dollars ($200,000) (the “Hiring Bonus”). Within ten
(10) days after the Effective Date, the Company shall pay Employee $100,000 of
the Hiring Bonus and on the commencement date of the first Renewal Term, the
Company shall pay Employee the additional $100,000 of the Hiring Bonus, provided
that, as of the date payment would otherwise be made, this Agreement has not
been terminated (including by non-renewal).

2.4 Benefit Plans. Employee will be eligible to participate in the Company’s
retirement plans that are qualified under Section 401(a) of the Internal Revenue
Code of 1986, as amended (the “Code”), and in the Company’s employee welfare
benefit plans that are generally applicable to all executive employees of the
Company (the “Plans”), in accordance with the terms and conditions thereof. A
summary of the Company’s Plans applicable to senior executives as currently in
effect has been provided to the Employee.

2.5 Expenses. The Company shall reimburse Employee for all authorized and
approved expenses incurred in the course of the performance of Employee’s duties
and responsibilities pursuant to this Agreement and consistent with the
Company’s policies with respect to travel, entertainment and miscellaneous
expenses, and the requirements with respect to the reporting of such expenses.

2.6 Automobile Allowance. The Company shall pay to Employee an automobile
allowance of $600.00 per month.

2.7 Vacation. Employee shall be entitled to vacation in any calendar year in
accordance with the Company’s general vacation policies for senior executive
employees.

2.8 Grant of Stock Options. On the Effective Date, the Company will grant
Employee options to purchase 900,000 shares of the Company’s common stock
pursuant to the form of stock option agreement attached as Exhibit A to this
Agreement, with the grant price set at the fair market value on the date of
grant (the “Option Agreement”).



--------------------------------------------------------------------------------

2.9 Relocation Expenses. The Company shall reimburse Employee for customary
out-of-pocket relocation expenses in accordance with the Company’s senior
management relocation policy as currently in effect.

ARTICLE III

TERMINATION

3.1 Right to Terminate; Automatic Termination.

(a) Termination by Company Without Cause. Subject to Section 3.2, the Company
may terminate Employee’s employment and all of the Company’s obligations under
this Agreement at any time and for any reason.

(b) Termination by Employee for Good Reason. Subject to Section 3.2, Employee
may terminate his employment obligation hereunder (but not his obligations under
Article IV hereof) for “Good Reason” (as hereinafter defined) if Employee gives
written notice thereof to the Company within thirty (30) days of the event he
deems to constitute Good Reason (which notice shall specify the grounds upon
which such notice is given) and the Company fails, within thirty (30) days of
receipt of such notice, to cure or rectify the grounds for such Good Reason
termination set forth in such notice. “Good Reason” shall mean any of the
following: (i) relocation of Employee’s principal workplace over 60 miles from
the Company’s existing workplaces without the consent of Employee (which consent
shall not be unreasonably withheld, delayed or conditioned), (ii) after the
Transition Period, the Employee is demoted from the position of Chief Executive
Officer or President of the Company or (iii) the Company’s material breach of
this Agreement which is not cured within thirty (30) days after receipt by the
Company from Employee of written notice of such breach.

(c) Termination by Company For Cause. Subject to Section 3.2, the Company may
terminate Employee’s employment and all of the Company’s obligations under this
Agreement at any time “For Cause” (as defined below) by giving notice to
Employee stating the basis for such termination, effective immediately upon
giving such notice or at such other time thereafter as the Company may
designate. “For Cause” shall mean any of the following: (i) Employee’s willful
and continued failure to substantially perform the reasonably assigned duties
with the Company which are consistent with Employee’s position and job
description referred to in this Agreement, other than any such failure resulting
from incapacity due to physical or mental illness, after a written notice is
delivered to Employee by the Board of Directors of the Company which
specifically identifies the manner in which Employee has not substantially
performed the assigned duties, (ii) material breach of this Agreement which is
not cured within 30 days after receipt by the Employee from the Company of
written notice of such breach, (iii) any material violation of any material
written policy of the Company, (iv) Employee’s willful misconduct which is
materially and demonstrably injurious to the Company, (v) Employee’s conviction
by a court of competent jurisdiction of, or his pleading guilty or nolo
contendere to, any felony, or (vi) Employee’s commission of an act of fraud,
embezzlement, or misappropriation against the Company or any breach of fiduciary
duty or breach of the duty of loyalty, including, but not limited to, the offer,
payment, solicitation or acceptance of any unlawful bribe or kickback with
respect to the Company’s business. For purposes of this paragraph, no act, or
failure to act, on Employee’s part shall be considered “willful” if it was
expressly authorized by a resolution duly adopted by the Board of Directors or
based upon the written advice of counsel for the Company. Notwithstanding the
foregoing, Employee shall not be deemed to have been terminated For Cause unless
and until there shall have been delivered to Employee a copy of a resolution,
duly adopted by the Board of Directors at a meeting of the Board called



--------------------------------------------------------------------------------

and held for such purpose (after reasonable notice to Employee and an
opportunity for Employee, together with Employee’s counsel, to be heard before
the Board at a duly called meeting at which a quorum is present), finding that
in the good faith opinion of the Board of Directors Employee committed the
conduct set forth above in (i), (ii), (iii), (iv), (v) or (vi) of this
Section 3.1(c) and specifying the particulars thereof in detail.

(d) Termination Upon Death or Disability. Subject to Section 3.2, Employee’s
employment and the Company’s obligations under this Agreement shall terminate:
(i) automatically, effective immediately and without any notice being necessary,
upon Employee’s death; and (ii) in the event of the disability of Employee, by
the Company giving notice of termination to Employee. For purposes of this
Agreement, “disability” means the inability of Employee, due to a physical or
mental impairment, for 90 days (whether or not consecutive) during any period of
360 days, to perform, with reasonable accommodation, the essential functions of
the work contemplated by this Agreement. In the event of any dispute as to
whether Employee is disabled, the matter shall be determined by the Company’s
Board of Directors in consultation with a physician selected by the Company’s
health or disability insurer or another physician mutually satisfactory to the
Company and the Employee. The Employee shall cooperate with the efforts to make
such determination or be subject to immediate discharge. Any such determination
shall be conclusive and binding on the parties. Any determination of disability
under this Section 3.1 is not intended to alter any benefits any party may be
entitled to receive under any long-term disability insurance policy carried by
either the Company or Employee with respect to Employee, which benefits shall be
governed solely by the terms of any such insurance policy. Nothing in this
subsection shall be construed as limiting or altering any of Employee’s rights
under State workers compensation laws or State or federal Family and Medical
Leave laws.

3.2 Rights Upon Termination.

(a) Section 3.1(a) and 3.1(b) Termination. If Employee’s employment terminates
pursuant to Section 3.1(a) or 3.1(b) hereof, Employee shall have no further
rights against the Company hereunder, except for the right to receive, subject
to execution of a release and waiver in form satisfactory to the Company in the
case of clauses (ii) - (vi) and (viii) below, (i) any earned but unpaid Base
Salary and the value of any accrued but unused vacation, (ii) any previously
earned Performance Bonus for a prior Bonus Year which has not been paid,
(iii) payment of Base Salary for a period of two years from the effective date
of termination (the “Severance Period”), payable in accordance with the normal
payroll practices of the Company and reduced by any salary continuation benefit
paid under any of the Plans maintained pursuant to Section 2.4, (iv) additional
severance (“Additional Severance”) payable in a lump sum in an amount equal to a
pro rata portion (based on the number of days of the calendar year prior to the
effective date of termination) of the Employee’s Base Salary as in effect at the
date of termination, (v) vesting acceleration of the Employee’s next annual
installment of any unvested stock options issued pursuant to the Option
Agreement (as set forth in more detail in the Option Agreement), (vi) continued
participation in the Plans pursuant to Section 2.4 for the duration of the
Severance Period to the extent such continued participation is permitted under
the terms of the Plans, (vii) reimbursement of expenses to which Employee is
otherwise entitled under Sections 2.4, 2.5 or 2.9 hereof, and (viii) whatever
rights as to stock options the Employee may have pursuant to any other stock
option agreements with the Company.

(b) Section 3.1(c) and 3.1(d) Termination; Voluntary Termination by Employee not
for Good Reason. If Employee’s employment is terminated pursuant to Sections
3.1(c) or 3.1(d) hereof, or if Employee quits employment (other than for Good
Reason) notwithstanding the terms of this Agreement, Employee or Employee’s
estate shall have no further rights against the Company hereunder, except for
the right to receive, subject to execution of a release and waiver in form
satisfactory to the Company in the case of clauses (iii), (w), (x), (y) and
(z) below, (i) any earned but unpaid Base Salary and the value of any accrued
but unused vacation, (ii) reimbursement of expenses to which Employee is
entitled under



--------------------------------------------------------------------------------

Sections 2.4, 2.5 or 2.9 hereof, and (iii) in the case of a termination pursuant
to Section 3.1(d) hereof, (w) any previously earned Performance Bonus for a
prior Bonus Year which has not been paid, (x) Additional Severance payable in a
lump sum (calculated in the same manner as provided in Section 3.2(a)(iv)
above), (y) vesting acceleration of the Employee’s next annual installment of
any unvested stock options issued pursuant to the Option Agreement (as set forth
in more detail in the Option Agreement) and (z) whatever rights as to stock
options the Employee may have pursuant to any other stock option agreement with
the Company.

(c) Non-Renewal. In the event that the Company elects not to renew the term of
this Agreement as provided in Section 1.1, for purposes of this Section 3.2 this
will be treated as a termination by the Company not For Cause and the Employee
will have the rights set forth in Section 3.2(a) above. If the Employee elects
not to renew the term of this Agreement as provided in Section 1.1, for purposes
of this Section 3.2 this will be treated as a voluntary termination by the
Employee and the Employee will have the rights set forth in Section 3.2(b)(i)
and (ii) above.

ARTICLE IV

CONFIDENTIALITY; NON-COMPETITION; NONSOLICITATION

4.1 Covenants Regarding Confidential Information, Trade Secrets and Other
Matters. Employee covenants and agrees as follows:

(a) Definitions. For purposes of this Agreement, the following terms are defined
as follows:

(1) “Trade Secret” means all information possessed by or developed for the
Company or any of its subsidiaries, including, without limitation, a
compilation, program, device, method, system, technique or process, to which all
of the following apply: (i) the information derives independent economic value,
actual or potential, from not being generally known to, and not being readily
ascertainable by proper means by, other persons who can obtain economic value
from its disclosure or use and (ii) the information is the subject of efforts to
maintain its secrecy that are reasonable under the circumstances.

(2) “Confidential Information” means information, to the extent it is not a
Trade Secret, which is possessed by or developed for the Company or any of its
subsidiaries and which relates to the Company’s or any of its subsidiaries’
existing or potential business or technology, which information is generally not
known to the public and which information the Company or any of its subsidiaries
seeks to protect from disclosure to its existing or potential competitors or
others, including, without limitation, for example: business plans, strategies,
existing or proposed bids, costs, technical developments, existing or proposed
research projects, financial or business projections, investments, marketing
plans, negotiation strategies, training information and materials, information
generated for client engagements and information stored or developed for use in
or with computers. Confidential Information also includes information received
by the Company or any of its subsidiaries from others which the Company or any
of its subsidiaries has an obligation to treat as confidential.

(b) Nondisclosure of Confidential Information. Except as required in the conduct
of the Company’s or any of its subsidiaries’ business or as expressly authorized
in writing on behalf of the Company or any of its subsidiaries, Employee shall
not use or disclose, directly or indirectly, any Confidential Information during
the period of his employment with the Company. In addition, following the
termination for any reason of Employee’s employment with the Company, Employee
shall not use or disclose, directly or indirectly, any Confidential Information.
This prohibition does not apply to Confidential Information after it has become
generally known in the industry in which the Company



--------------------------------------------------------------------------------

conducts its business. This prohibition also does not prohibit Employee’s use of
general skills and know-how acquired during and prior to employment by the
Company, as long as such use does not involve the use or disclosure of
Confidential Information or Trade Secrets.

(c) Trade Secrets. During Employee’s employment by the Company, Employee shall
do what is reasonably necessary to prevent unauthorized misappropriation or
disclosure and threatened misappropriation or disclosure of the Company’s or any
of its subsidiaries’ Trade Secrets and, after termination of employment,
Employee shall not use or disclose the Company’s or any of its subsidiaries’
Trade Secrets as long as they remain, without misappropriation, Trade Secrets.

(d) The provisions of paragraphs (b) and (c) above will not be deemed to
prohibit any disclosure that is required by law or court order, provided that
Employee has not intentionally taken actions to trigger such required disclosure
and the Company is given reasonable prior notice and an opportunity to contest
or minimize such disclosure.

4.2 Non-Competition.

(a) During Employment. During Employee’s employment hereunder, Employee shall
not engage, directly or indirectly, as an employee, officer, director, partner,
manager, consultant, agent, owner (other than a minority shareholder or other
equity interest of not more than 1% of a company whose equity interests are
publicly traded on a nationally recognized stock exchange or over-the-counter)
or in any other capacity, in any competition with the Company or any of its
subsidiaries.

(b) Subsequent to Employment. For a two year period following the termination of
Employee’s employment for any reason or without reason, Employee shall not in
any capacity (whether in the capacity as an employee, officer, director,
partner, manager, consultant, agent or owner (other than a minority shareholder
or other equity interest of not more than 1% of a company whose equity interests
are publicly traded on a nationally recognized stock exchange or
over-the-counter)), directly or indirectly advise, manage, render or perform
services to or for any person or entity which is engaged in a business
competitive to that of the Company or any of its subsidiaries within any
geographical location wherein the Company or any of its subsidiaries produces,
sells or markets its goods and services at the time of such termination or
within a one-year period prior to such termination.

4.3 Non-Solicitation. For a two year period following the termination of
Employee’s employment for any reason or without reason, Employee shall not,
without the Company’s express written consent, solicit or induce any person who
was an employee of the Company or any of its subsidiaries on the date of
Employee’s termination, or within three months prior to leaving his or her
employment with the Company or any of its subsidiaries, to leave the employ of
the Company or its subsidiaries.

4.4 Return of Documents. Immediately upon termination of employment, Employee
will return to the Company, and so certify in writing to the Company, all the
Company’s or any of its subsidiaries’ papers, documents and things, including
information stored for use in or with computers and software applicable to the
Company’s and its subsidiaries’ business (and all copies thereof), which are in
Employee’s possession or under Employee’s control, regardless whether such
papers, documents or things contain Confidential Information or Trade Secrets.

4.5 No Conflicts. To the extent that they exist, Employee will not disclose to
the Company any of Employee’s previous employer’s confidential information or
trade secrets. Further, Employee represents and warrants that Employee has not
previously assumed any obligations inconsistent with those of this Agreement and
that employment by the Company does not conflict with any prior obligations to
third parties.



--------------------------------------------------------------------------------

4.6 Agreement on Fairness. Employee acknowledges that: (i) this Agreement has
been specifically bargained between the parties and reviewed by Employee,
(ii) Employee has had an opportunity to obtain legal counsel to review this
Agreement, and (iii) the covenants made by and duties imposed upon Employee
hereby are fair, reasonable and minimally necessary to protect the legitimate
business interests of the Company, and such covenants and duties will not place
an undue burden upon Employee’s livelihood in the event of termination of
Employee’s employment by the Company and the strict enforcement of the covenants
contained herein.

4.7 Equitable Relief and Remedies. Employee acknowledges that any breach of this
Agreement will cause substantial and irreparable harm to the Company for which
money damages would be an inadequate remedy. Accordingly, notwithstanding the
provisions of Article V below, the Company shall in any such event be entitled
to obtain injunctive and other forms of equitable relief to prevent such breach
and the prevailing party shall be entitled to recover from the other, the
prevailing party’s costs (including, without limitation, reasonable attorneys’
fees) incurred in connection with enforcing this Agreement, in addition to any
other rights or remedies available at law, in equity, by statute or pursuant to
Article V below.

ARTICLE V

AGREEMENT TO SUBMIT ALL EXISTING OR FUTURE DISPUTES

TO BINDING ARBITRATION

The Company and Employee agree that any controversy or claim arising out of or
related to this Agreement or Employee’s employment with or termination by the
Company that is not resolved by the parties shall be settled by arbitration
administered by the American Arbitration Association under its National Rules
for the Resolution of Employment Disputes. Any such arbitration shall be
conducted in Lexington, Kentucky. The parties further agree that the arbitrator
may resolve issues of contract interpretation as well as law and award damages,
if any, to the extent provided by the Agreement or applicable law. The parties
agree that the costs of the arbitrator’s services shall be borne by the Company.
The parties further agree that the arbitrator’s decision will be final and
binding and enforceable in any court of competent jurisdiction. In addition to
the A.A.A.’s Arbitration Rules and unless otherwise agreed to by the parties,
the following rules shall apply:

(a) Each party shall be entitled to discovery exclusively by the following
means: (i) requests for admission, (ii) requests for production of documents,
(iii) up to fifteen (15) written interrogatories (with any subpart to be counted
as a separate interrogatory), and (iv) depositions of no more than six
individuals.

(b) Unless the arbitrator finds that delay is reasonably justified or as
otherwise agreed to by the parties, all discovery shall be completed, and the
arbitration hearing shall commence within five months after the appointment of
the arbitrator.

(c) Unless the arbitrator finds that delay is reasonably justified, the hearing
will be completed, and an award rendered within thirty (30) days of commencement
of the hearing.

The arbitrator’s authority shall include the ability to render equitable types
of relief and, in such event, any aforesaid court may enter an order enjoining
and/or compelling such actions or relief ordered or as found by the arbitrator.
The arbitrator also shall make a determination regarding which party’s legal
position in any such controversy or claim is the more substantially correct (the
“Prevailing Party”) and the arbitrator shall require the other party to pay the
legal and other professional fees and costs incurred by the Prevailing Party in
connection with such arbitration proceeding and any necessary court action.



--------------------------------------------------------------------------------

Notwithstanding the foregoing provisions of this Article V, the parties
expressly agree that a court of competent jurisdiction may enter a temporary
restraining order or an order enjoining a breach of Article IV of this Agreement
without submission of the underlying dispute to an arbitrator. Such remedy shall
be cumulative and nonexclusive, and shall be in addition to any other remedy to
which the parties may be entitled.

ARTICLE VI

GENERAL PROVISIONS

6.1 Notices. Any and all notices provided for in this Agreement shall be given
in writing and shall be deemed given to a party at the earlier of (i) when
actually delivered to such party, or (ii) when mailed to such party by
registered or certified mail (return receipt requested) or sent to such party by
courier, confirmed by receipt, and addressed to such party at the address
designated below for such party as follows (or to such other address for such
party as such party may have substituted by notice pursuant to this
Section 6.1):

 

(a) If to the Company:    Tempur-Pedic International Inc.   

1713 Jaggie Fox Way

  

Lexington, KY 40511

  

Attention: Board of Directors

 

(b) If to Employee:    Mark A. Sarvary   

c/o Tempur-Pedic International Inc.

  

1713 Jaggie Fox Way

  

Lexington, KY 40511

6.2 Entire Agreement. This Agreement contains the entire understanding and the
full and complete agreement of the parties and supersedes and replaces any prior
understandings and agreements among the parties with respect to the subject
matter hereof.

6.3 Amendment. This Agreement may be altered, amended or modified only in
writing, signed by both of the parties hereto. Headings included in this
Agreement are for convenience only and are not intended to limit or expand the
rights of the parties hereto. References to Sections herein shall mean sections
of the text of this Agreement, unless otherwise indicated.

6.4 Assignability. This Agreement and the rights and duties set forth herein may
not be assigned by either of the parties without the express written consent of
the other party. This Agreement shall be binding on and inure to the benefit of
each party and such party’s respective heirs, legal representatives, successors
and assigns.

6.5 Severability. If any court of competent jurisdiction determines that any
provision of this Agreement is invalid or unenforceable, then such invalidity or
unenforceability shall have no effect on the other provisions hereof, which
shall remain valid, binding and enforceable and in full force and effect, and
such invalid or unenforceable provision shall be construed in a manner so as to
give the maximum valid and enforceable effect to the intent of the parties
expressed therein.



--------------------------------------------------------------------------------

6.6 Waiver of Breach. The waiver by either party of the breach of any provision
of this Agreement shall not operate or be construed as a waiver of any
subsequent breach by either party.

6.7 Governing Law; Construction. This Agreement shall be governed by the
internal laws of the State of Kentucky, without regard to any rules of
construction that would require application of the laws of another jurisdiction.
The parties hereto agree that they have been represented by counsel during the
negotiation and execution of this Agreement and, therefor waive the application
of any law, holding or rule of construction providing that ambiguities in an
agreement or other document will be construed against the party drafting such
agreement or document.

6.8. Tax Compliance.

(a) The Company may withhold from any amounts payable hereunder any amounts
required to be withheld under federal, state or local law and any other
deductions authorized by Employee. The Company and the Employee agree that they
will execute any and all amendments to this Agreement as they mutually agree in
good faith may be necessary to ensure compliance with the provisions of
Section 409A (together with any implementing regulations, “Section 409A”) of the
Code while preserving insofar as possible the economic intent of the respective
provisions, so that Employee will not be subject to any tax (including interest
and penalties) under Section 409A.

(b) For purposes of Section 409A, the right to a series of installment payments
under this Agreement shall be treated as a right to a series of separate
payments.

(c) With respect to any reimbursement of expenses of, or any provision of
in-kind benefits to, the Employee, as specified under this Agreement, such
reimbursement of expenses or provision of in-kind benefits shall be subject to
the following conditions: (1) the expenses eligible for reimbursement or the
amount of in-kind benefits provided in one taxable year shall not affect the
expenses eligible for reimbursement or the amount of in-kind benefits provided
in any other taxable year, except for any medical reimbursement arrangement
providing for the reimbursement of expenses referred to in Section 105(b) of the
Code; (2) the reimbursement of an eligible expense shall be made no later than
the end of the year after the year in which such expense was incurred; and
(3) the right to reimbursement or in-kind benefits shall not be subject to
liquidation or exchange for another benefit.

(d) Notwithstanding anything to the contrary in this Agreement, if Employee is a
“specified employee” as determined pursuant to Section 409A as of the date of
Employee’s “separation from service” as defined in Treasury Regulation
Section 1.409A-1(h) (or any successor regulation) and if any payments or
entitlements provided for in this Agreement constitute a “deferral of
compensation” within the meaning of Section 409A and cannot be paid or provided
in the manner provided herein without subjecting Employee to additional tax,
interest or penalties under Section 409A, then any such payment or entitlement
which is payable during the first six months following Employee’s “separation
from service” shall be paid or provided to Employee in a cash lump-sum on the
first business day of the seventh calendar month immediately following the month
in which Employee’s “separation from service” occurs or, if earlier, upon the
Employee’s death. In addition, any payments or benefits due hereunder upon a
termination of Employee’s employment which are a “deferral of compensation”
within the meaning of Section 409A shall only be payable or provided to Employee
(or Employee’s estate) upon a “separation from service” as defined in
Section 409A. Finally, for the purposes of this Agreement, amounts payable under
Section 3.2 shall be deemed not to be a “deferral of compensation” subject to
Section 409A to the extent provided in the exceptions in Treasury Regulation
Sections 1.409A-1(b)(4) (“short-term deferrals”) and (b)(9) (“separation pay
plans,” including the exception under subparagraph (iii)) and other applicable
provisions of Treasury Regulation Section 1.409A-1 – A-6.



--------------------------------------------------------------------------------

6.9. Expenses. The Company agrees to reimburse the Employee for the reasonable
fees and expenses of Employee’s legal counsel in connection with the negotiation
and preparation of this Agreement.

[Remainder of Page Intentionally Left Blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year written above.

 

COMPANY:

 

TEMPUR-PEDIC INTERNATIONAL INC.

 

/S/ P. Andrews McLane

By:   P. Andrews McLane Title:   Chairman of the Board of Directors

 

EMPLOYEE:

 

/s/ Mark A. Sarvary

Mark A. Sarvary

 

WITNESSED BY:

 

/s/ JM Sarvary

Date: June 30, 2008